Citation Nr: 1001529	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.  
He also had reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which continued a denial of service connection for 
hypertension due to a lack of new and material evidence.  

The Veteran appeared at a hearing before the undersigned in 
November 2009 and a transcript of the hearing is of record.  
Subsequent to the hearing, the Veteran submitted additional 
evidence to the Board and a written waiver, waiving a review 
of this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In an unappealed June 2000 rating decision, the RO denied 
the claim of entitlement to service connection for 
hypertension.

2.  Since the June 2000 rating decision, relevant records 
which relate to an unestablished fact necessary to 
substantiate the claim have been added to the claims folder.   




CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied the claim of 
service connection for hypertension is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  Evidence received since the June 2000 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

II.  Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis 

In the June 2000 rating decision, the RO denied the claim of 
entitlement to service connection for hypertension on the 
basis that there was no evidence of hypertension in service 
and no evidence that hypertension manifested to a compensable 
degree within a year of separation from service.  The 
evidence of record at the time of the decision consisted of 
the Veteran's service treatment records dated from May 1974 
to May 1977, reserve treatment records dated from April 1977 
to May 1980 and outpatient treatment reports from July 1994 
to February 2000.  The Veteran was notified of the decision 
in June 2000.  He did not file an appeal however, and the 
June 2000 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In October 2005, the Veteran submitted a new claim for 
hypertension.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

The evidence submitted since the June 2000 rating decision 
includes treatment records from September 1981 to July 2002, 
internet evidence regarding hypertension, a January 2007 
letter from Dr. E.J.C., transcript of the November 2009 
hearing, civil service commission examination dated in 
October 1977.  

The Board finds that the above evidence, received since after 
the June 2000 rating decision, is new.  It was not previously 
of record, and is neither cumulative nor redundant of 
evidence previously considered by the RO.  Such evidence is 
also material.  The civil service commission examination 
dated in October 1977 shows the Veteran's blood pressure as 
160/84.  Indeed, this evidence relates to a fact necessary to 
substantiate the claim, namely that hypertension may have 
existed within a year of the Veteran's separation from 
service.  Thus, this evidence is new and material and the 
requirements to reopen a claim under 38 C.F.R. § 3.156(a) 
have been satisfied.

In conclusion, the Board finds that the evidence received 
since the June 2000 rating decision is new and material, and 
the claim of entitlement to service connection for 
hypertension is reopened.


ORDER

New and material evidence having been received, the request 
to reopen a claim of entitlement to service connection for 
hypertension is granted.  


REMAND 

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension is 
currently before the Board.  However, the record as it stands 
is currently inadequate for the purpose of rendering a fully 
informed decision.  When the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's initial claim of entitlement to service 
connection for hypertension was denied because there was no 
evidence showing in-service incurrence or that the condition 
manifested to a compensable degree within a year of 
separation from service.  The service treatment records show 
that upon enlistment in May 1974, the Veteran's blood 
pressure was 120/70.  The May 1977 separation examination 
showed a blood pressure of 132/90.  As referenced above, 
there is now evidence that the Veteran had elevated blood 
pressure within a year of his separation from service.  No 
indication was provided as to whether hypertension was 
incurred in service.  Therefore, a VA examination is 
necessary to determine whether the Veteran's hypertension is 
related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file for the purposes of 
determining the etiology and likely date 
of onset of hypertension.  VA examiner 
should review the claims file and provide 
an opinion as to whether it is at least 
as likely than not that any current 
diagnosis of hypertension is causally 
related to active service.  Any opinions 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record, including the service treatment 
records noting findings of elevated blood 
pressure, in May 1977.

2.  Thereafter, the RO should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand.  If the 
desired benefits are not granted, a 
supplemental statement of the case 
should be furnished to the Veteran and 
his representative.  The appropriate 
time within which to respond should be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


